Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, Pennsylvania 19103-7018 (215) 564-8000 February 26, 2016 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: Voyageur Mutual Funds III(the “Registrant”) File Nos. 811-04547/002-95928 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those filed in Post-Effective Amendment No. 66 (the “Amendment”) to the Registrant’s Registration Statement on Form N-1A.The Amendment was filed with the Securities and Exchange Commission electronically on February 24, 2016. If you have any questions or comments regarding this filing, please call me at (215) 564-8099. Very truly yours, /s/ Jonathan M. Kopcsik Jonathan M. Kopcsik cc:Jerel A. Hopkins Bruce G. Leto
